Exhibit 13.1 REDIFF.COM INDIA LIMITED 12TH ANNUAL REPORT 2006-2007 (UNDER COMPANIES ACT, 1956) (INDIAN LAWS) Rediff.com India Ltd. Board of Directors Ajit Balakrishnan (Chairman & Managing Director) Arun Nanda Sunil Phatarphekar Pulak Prasad Ashok Narasimhan Sridar Iyengar Rashesh Shah Statutory Auditors M/s. Deloitte Haskins & Sells Chartered Accountants 12, Dr. Annie Besant Road Opp. Shiv Sagar Estate Worli Mumbai 400 018 Registered Office First Floor, Mahalaxmi Engineering Estate L. J. First Cross Road Mahim (West) Mumbai 400 016 Contents Sr. no. Particulars Page Nos. Documents as required under Companies Act, 1956 (Indian law) 1. Notice of Annual General Meeting 1 2. Directors Report of Rediff.com India Ltd. 2-4 3. Auditors’ Report of Rediff.com India Ltd. 5-9 4. Balance Sheet and P&L Account, Schedules thereto of Rediff.com India Ltd. 10-40 5. Directors Report of Rediff Holdings Inc. 41 6. Auditors’ Report of Rediff Holdings Inc. 42 7. Balance Sheet and P&L Account, Schedules thereto of Rediff Holdings Inc. 43-54 8. Directors Report of India Abroad Publications Inc. 55 9. Auditors’ Report of India Abroad Publications Inc. 56 10. Balance Sheet and P&L Account, Schedules thereto of India Abroad Publications Inc. 57-69 11. Directors Report of India in New York Inc 70 12. Auditors’ Report of India in New York Inc 71 13. Balance Sheet and P&L Account, Schedules thereto of India in New York Inc 72-80 14. Directors Report of India Abroad Publications (Canada) Inc. 81 15. Auditors’ Report of India Abroad Publications (Canada) Inc. 82 16. Balance Sheet and P&L Account, Schedules thereto of India Abroad Publications (Canada) Inc. 83-92 17. Directors Report of Rediff.com Inc. 93 18. Auditors’ Report of Rediff.com Inc. 94 19. Balance Sheet and P&L Account, Schedules thereto of Rediff.com Inc. 95-104 20. Directors Report of Value Communications Corporation 105 21. Auditors’ Report of Value Communications Corporation 106 22. Balance Sheet and P&L Account, Schedules thereto of Value Communications Corporation 107-114 23. Proxy Form and Attendance Slip 115 NOTICE Notice is hereby given that the Twelfth Annual General Meeting of the Members of Rediff.com India Limited will be held on Friday, 21st September, 2007, at 10 a.m. (IST) at the Registered Office of the Company situated at First Floor, Mahalaxmi Engineering Estate, L. J. First Cross Road, Mahim (West), Mumbai 400016, to transact the following business: ORDINARY BUSINESS 1. To receive, consider and adopt the Audited Balance Sheet as at March 31, 2007 and Profit & Loss Account for the year ended as on that date and the reports of the Auditors and Directors’ thereon. 2. To appoint a Director in place of Diwan Arun Nanda, Director retiring by rotation and being eligible, offers himself for reappointment. 3. To appoint a Director in place of Mr. Sunil Phatarphekar, Director retiring by rotation and being eligible, offers himself for reappointment. 4. To appoint Auditors and fix their remuneration by passing the following resolution as an Ordinary Resolution with or without modification(s); “RESOLVED that M/s Deloitte Haskins & Sells, Chartered Accountants, Mumbai be and are hereby re-appointed as Statutory Auditors of Rediff.com India Limited and to hold office from the conclusion of this Annual General Meeting till the conclusion of the next Annual General Meeting at a remuneration to be decided by the Board of Directors/Audit Committee of the Directors of the Company.” By Order of the Board For Rediff.com India Limited sd/- PLACE: MUMBAIJyoti Dialani DATE: 12th July, 2007Company Secretary & Manager Legal NOTES: A MEMBER ENTITLED TO ATTEND AND VOTE AT THE MEETING IS ENTITLED TO APPOINT A PROXY TO ATTEND AND VOTE INSTEAD OF HIMSELF/HERSELF AND SUCH A PROXY NEED NOT BE A MEMBER OF THE COMPANY. PROXIES TO BE EFFECTIVE MUST BE RECEIVED BY THE COMPANY NOT LESS THAN 48 HOURS BEFORE THE COMMENCEMENT OF THE ANNUAL GENERAL MEETING. REDIFF.COM INDIA LIMITED DIRECTORS’ REPORT To, The Members, Rediff.com India Limited Your Directors have pleasure in presenting to you the Twelfth Annual Report together with the Audited Annual Accounts for the year ended March 31, 2007. 1. REDIFF.COM INDIA LTD.’S FINANCIAL HIGHLIGHTS (a) Total Income:- Rs.1,117 million (previous year Rs.594 million). (b) Operating expenses:-Rs.860 million (previous year Rs.537 million). (c) Operating Profits before depreciation, amortization, impairment of Investments and taxes:- Rs.399 million (previous year profit of Rs.124million). (d) Net Profit/ Loss:- After providing for depreciation and amortization of Rs.142 million and taxes of Rs.4 million net profits for the year were Rs.253 million (previous year net profit Rs.55 million). 2. DIVIDEND Your Board does not recommend any dividend. 3. CORPORATE GOVERNANCE The various committees constituted by the Company including the Audit Committee and Compensation Committee have been functioning satisfactorily during the year. The present Board comprises of eminent professionals from various fields, in addition to Chairman and Managing Director who looks after the day to day affairs of the Company. The composition of the Audit Committee of the Board is as follows:- Name Designation in the Committee Sridar Iyengar Chairman Sunil Phatarphekar Member Rashesh Shah Member Ashok Narasimhan Member (resigned with effect from 11th May, 2007) The composition of the Compensation Committee of the Board is as follows:- Name Designation in the Committee Ajit Balakrishnan Chairman Arun Nanda Member Sunil N Phatarphekar Member REDIFF.COM INDIA LIMITED 4. FIXED DEPOSITS During the year under review, our Company had not accepted any Fixed Deposit from the Public. 5. DIRECTORS In accordance with the provisions of the Companies Act, 1956, Arun Nanda and Sunil Phatarphekar, Directors retire by rotation at the conclusion of the ensuing Annual General Meeting and being eligible, offer themselves for re-appointment. 6. PARTICULARS OF EMPLOYEES The Company had employees who were in receipt of remuneration of not less than Rs.24 lakhs during the year ended 31st March, 2007 or not less than Rs.2 lakhs per month during any part of the said year. However, as per the provisions of section 219(1)(b)(iv) of the Companies Act, 1956, the Directors Report being sent to the shareholders does not include this Annexure. Any shareholder interested in obtaining a copy of the Annexure may write to the Company Secretary at the Registered Office of the Company. 7. AUDITORS M/s. Deloitte Haskins & Sells, Chartered Accountants, the Statutory Auditors of Company andwho holdthe office till the conclusion of ensuing Annual General Meeting are eligible to be re-appointed as the Statutory Auditors of the Company till the conclusion of next Annual General Meeting. The Company has received from the Auditors undertaking their eligibility to accept the office, if reappointed. The members are requested to consider their re-appointment as set out in the Notice convening the Annual General Meeting. The observations made by the Auditors’ in their report and notes to accounts are self- explanatory and do not call for any further comments. 8. DIRECTORS’ RESPONSIBILITY STATEMENT Pursuant to Section 217 (2AA) of the Companies Act, 1956, the Directors confirm that: a) In the preparation of the annual accounts, the applicable accounting standards had been followed along-with proper explanation relating to material departures. b) The Directors had selected such accounting policies and applied them consistently and made judgments and estimates that are reasonable and prudent so as to give a true and fair view of the state of affairs of the Company at the end of the financial year on March 31, 2007 and of the profit of the company for that period. c) The Directors have taken proper and sufficient care for the maintenance of adequate accounting records in accordance with the provisions of the Companies Act, 1956, for safeguarding the assets of the company and for preventing and detecting the frauds and other irregularities. REDIFF.COM INDIA LIMITED d) The directors had prepared the annual accounts on a going concern basis. 9. CONSERVATION OF ENERGY, TECHNOLOGY ABSORPTION, FOREIGN EXCHANGE EARNINGS AND OUTGO The information required under Section 217(1)(e) of the Companies Act, 1956 read with the Companies (Disclosure of Particulars in the Report of the Board of Directors) Rules, 1988 is as under: 1.Conservation of Energy:- The operation of your Company is not energy intensive. Adequate measures have however been taken to reduce energy consumption by using energy efficient computer equipments incorporating latest technologies. 2.Technologies Absorption Since technology related to internet portal business is constantly evolving, continuous investments and improvements are being made to the content, community and commerce offerings made to the customers. The investments are classified as deferred revenue expenditure and amortized. 3.Foreign Exchange Earnings and outgo Foreign exchange earned by the Company in the fiscal year ended March 31, 2007 was Rs.49 million and the foreign exchange outgo in the same period was Rs. 92 million. 10. ACKNOWLEDGEMENTS The Directors place on record their appreciation for the dedicated services rendered by the employees of our Company and acknowledge the cooperation extended by our Company’s bankers. On behalf of Board of Directors Place :Mumbai Sd/- Date :July 12, 2007 Ajit Balakrishnan Chairman and Managing Director (U.S.$1 Rs.45.35 for the year 2006-2007and Rs.44.34 for year 2005-2006) AUDITORS' REPORT TO THE MEMBERS OF REDIFF.COM INDIA LIMITED 1. We have audited the attached Balance Sheet of REDIFF.COM INDIA LIMITED as at March 31, 2007, the Profit and Loss Account for the year ended on that date and the Cash Flow Statement for the year ended on that date, both annexed thereto. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. 2. We conducted our audit in accordance with the auditing standards generally accepted in India. These standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatements. An audit includes examining on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by the management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. 3. As required by the Companies (Auditor's Report) Order, 2003 issued by the Central Government in terms of Section 227(4A) of the Companies Act, 1956, we give in the Annexure a statement on the matters specified in paragraphs 4 and 5 of the said Order, to the extent applicable to the Company. 4. Further to our comments in the Annexure referred to in paragraph 3 above: (a) we have obtained all the information and explanations which to the best of our knowledge and belief were necessary for the purposes of our audit; (b) in our opinion, properbooks of account as required by law have been kept by the Company so far as it appears from our examination ofthose books; (c) the Balance Sheet, the Profit and Loss Account and the Cash Flow Statement dealt with by this report are in agreement with the books of account; (d) in our opinion, the Balance Sheet, the Profit and Loss Account and the Cash Flow Statement dealt with by this report are in compliance with the Accounting Standards referred to in Section 211(3C) of the Companies Act, 1956; (e) in our opinion and to the best of our information and according to the explanations given to us, the said accounts, give the information required by the Companies Act, 1956, in the manner so required, give a true and fair view in conformity with accounting principles generally accepted in India: (i) in the case of the Balance Sheet, of the state of affairs of the Company as at March 31, 2007; and (ii) in the case of the Profit and Loss Account, of the profit of the Company for the year ended on that date; and (iii) in the case of the Cash Flow Statement, of the cash flows of the Company for the year ended on that date. 5. On the basis of written representations received from the directors, as on 31st March, 2007 and taken on record by the Board of Directors, we report that none of the directors is disqualified as on 31st March, 2007 from being appointed as a director in terms of clause (g) of sub-section (1) of Section 274 of the Companies Act, 1956. For Deloitte Haskins & Sells CharteredAccountants P.R. Ramesh Partner (Membership No.70928) MUMBAI, July 12, 2007 ANNEXURE TO THE AUDITORS’ REPORT (Referred to in paragraph 3 of our report of even date) (i) The nature of the Company’s business/ activities during the year is such that clauses (ii), (viii), (xiii) and (xiv) of paragraph 4 of CARO are not applicable to the Company. (ii) In respect of its fixed assets: (a) The Company has maintained proper records showing full particulars, including quantitative details and situationof fixed assets. (b) Some of the fixed assets have been physically verified by the Management in accordance with a programme of verification which in our opinion provides for physical verification of all the fixed assets at reasonable intervals having regard to the size of the Company and the nature of its assets. According to the information and explanations given to us no material discrepancies were noticed on such verification. (c) The fixed assets disposed off during the year, in our opinion, do not constitute a substantial part of the fixed assets of the Company and such disposal has, in our opinion, not affected the going concern status of the company. (iii) According to the information and explanation given to us, the Company has not granted or taken any loans, secured or unsecured, to or from companies, firms or other parties covered in the register maintained under section 301 of the Companies Act, 1956. Therefore, the provisions of paragraph 4 (iii) (a) to (g) of the Order are not applicable to the Company. (iv) In our opinion and according to the information and explanations given to us, there are adequate internal control systems commensurate with the size of the Company and the nature of its business for the purchase of fixed assets and sale of services. The nature of the Company’s business is such that it does not involve purchase of inventories and sale of goods. During the course of the audit we have not observed any major weaknesses in such internal control system. (v) In respect of contracts or arrangements to be entered in the register maintained in pursuance of Section 301 of the Companies Act, 1956, to the best of our knowledge and belief and according to the information and explanations given to us, there were no contracts or arrangements referred to Section 301 that were needed to be entered into the register required to be maintained under the said section. (vi) According to the information and explanations given to us, the Company has not accepted deposits in terms of provisions of Sections 58A and 58AA or other relevant provisions of the Companies Act, 1956. (vii) In our opinion, the internal audit functions carried out during the year by a firm of Chartered Accountants appointed by the management have been commensurate with the size of the Company and the nature of its business. (viii) According to the information and explanations given to us in respect of statutoryand other dues: (a) The Company has been generally regular in depositing undisputed statutory dues, including Provident Fund, Investor Education and Protection Fund, Employees State Insurance, Income Tax, Sales Tax, Wealth Tax, Service Tax, Custom Duty, Excise Duty and other material statutory dues with the appropriate authorities during the year. There were no undisputed amounts payable on account of the above dues, outstanding as at March 31, 2007 for a period of more than six months from the date they became payable. (b) According to the information and explanations given to us, there were no dues on account of Sales Tax, Income Tax, Wealth Tax, Custom Duty, Excise Duty, Service Tax and Cess which have not been depositedas at 31st March, 2007 on account of disputes. (ix) The Company’s accumulated losses as at March 31, 2007 is not in excess of fifty percent of its net worth. The Company has not incurred cash losses during the financial year covered by our audit and in the immediate preceding financial year. (x) According to the information and explanations given to us, there were no dues payable by the Company to financial institutions, banks and debenture holders during the year. Therefore, the provisions of paragraph 4 (xi) of the Order are not applicable to the Company. (xi) According to the information and explanations given to us, the Company has not granted loans and advances on the basis of security by way of pledge of shares, debentures and other securities. Therefore, the provisions of paragraph 4 (xii) of the Order are not applicable to the Company. (xii) According to the information and explanations given to us, during the year the Company has not given any guarantee for loans taken by others from banks and financial institutions. Therefore, the provisions of paragraph 4 (xv) of the Order are not applicable to the Company. (xiii) According to the information and explanations given to us, the Company has not availed any term loan. Therefore, the provisions of paragraph 4 (xvi) of the Order are not applicable to the Company. (xiv) According to the information and explanations given to us, and on an overall examination of the balance sheet of the Company, funds raised on short-term basis have prima facie not been used during the year for long term investment. (xv) According to the information and explanations given to us, the Company has not made any preferential allotment of shares during the year. Therefore, the provisions of paragraph 4 (xviii) of the Order are not applicable to the Company. (xvi) According to the information and explanations given to us, the Company has not issued any debentures during the year. Therefore, the provisions of paragraph 4 (xix) of the Order are not applicable to the Company. (xvii) According to the information and explanations given to us, during the year the Company has not raised any money through public issue. Therefore, the provisions of paragraph 4 (xx) of the Order are not applicable to the Company. (xviii) To the best of our knowledge and belief and according to the information and explanations given to us, no fraud on or by the Company was noticed or reported during the year. For Deloitte Haskins & Sells CharteredAccountants Sd/- P. R. Ramesh Partner (Membership No. 70928) MUMBAI, July 12, 2007 REDIFF.COM INDIA LIMITED Balance Sheet as at March 31, 2007 Schedule # As at 31.03.2007 Rupees As at 31.03.2006 Rupees SOURCES OF FUNDS Shareholders' funds : Share Capital 1 73,019,000 72,698,000 Stock Options Outstanding - 78,150 Reserves and surplus 2 5,526,684,853 5,473,553,058 TOTAL 5,599,703,853 5,546,329,208 APPLICATION OF FUNDS Fixed assets : 3 Gross Block 826,370,837 578,212,971 Less : Depreciation/ Amortisation (487,522,537 ) (352,712,574 ) Net Block 338,848,300 225,500,397 Capital work-in-progress 84,157,236 12,079,037 423,005,536 237,579,434 Investments 4 849,999,371 824,299,371 Current assets, loans and advances : Sundry debtors 5 401,573,412 203,414,506 Cash and bank balances 6 2,263,748,897 2,336,803,209 Loans and advances 7 203,203,331 143,726,456 2,868,525,640 2,683,944,171 Less : Current liabilities and provisions : Liabilities 8 389,184,298 315,553,946 Provisions 9 29,696,512 13,809,933 418,880,810 329,363,879 Net current assets 2,449,644,830 2,354,580,292 Profit and loss account 1,877,054,116 2,129,870,111 TOTAL 5,599,703,853 5,546,329,208 Significant Accounting Policies and Notes to the Accounts 14 As per our attached report of even date. For Deloitte Haskins & Sells For and on behalf of the board Chartered Accountants Sd/- Sd/- Sd/- Sd/- P.R. Ramesh A. Balakrishnan Sunil Phatarphekar Jyoti Dialani Partner Chairman & Managing Director Director Company Secretary Mumbai, India Mumbai, India Dated: July 12, 2007 Dated: July 12, 2007 REDIFF.COM INDIA LIMITED Profit & Loss Account for the year ended March 31, 2007 Schedule # 2006-07 Rupees 2005-06 Rupees INCOME Operating revenues 10 941,442,096 540,147,913 Other income 11 175,928,915 54,331,498 Total 1,117,371,011 594,479,411 EXPENDITURE Personnel cost 12 245,571,469 133,251,897 Administrative, Selling and Other expenses 13 472,716,515 337,717,428 Depreciation and Amortisation 142,106,391 65,607,312 860,394,375 536,576,637 Profit before taxes 256,976,636 57,902,774 Provision for - current tax 1,500,000 - - fringe benefit tax 2,556,571 2,811,636 - wealth tax 104,070 44,070 Profit after tax 252,815,995 55,047,068 Deficit brought forward from previous year (2,129,870,111 ) (2,184,917,179 ) Balance carried to balance sheet (1,877,054,116 ) (2,129,870,111 ) Basic Earnings Per Share (Rs.) 17.38 4.08 Diluted Earnings Per Share (Rs.) 16.93 4.00 Significant Accounting Policies and Notes to the Accounts 14 As per our attached report of even date. For Deloitte Haskins & Sells For and on behalf of the board Chartered Accountants Sd/- Sd/- Sd/- Sd/- P.R. Ramesh A. Balakrishnan Sunil Phatarphekar Jyoti Dialani Partner Chairman & Managing Director Director Company Secretary Mumbai, India Mumbai, India Dated: July 12, 2007 Dated: July 12, 2007 REDIFF.COM INDIA LIMITED SCHEDULES FORMING PART OF BALANCE SHEET AS AT MARCH 31, 2007 SCHEDULE1 : SHARE CAPITAL As at 31.03.2007 Rupees As at 31.03.2006 Rupees Authorized : 24,000,000 (Previous year 24,000,000) Equity shares of Rs.5 each 120,000,000 120,000,000 Issued and subscribed : 14,603,800 (Previous year 14,539,600) Equity shares of Rs.5 each fully paid up 73,019,000 72,698,000 (Refer notes below) TOTAL 73,019,000 72,698,000 Note 1: Included in issued and subscribed capital are 4,453,600 (previous year 4,389,400) equity shares represented by 8,907,200 (Previous year 8,778,800) ADRs. Note 2: During the year, 64,200 equity shares (previous year 146,310) of Rs. 5 each (representing 128,400 ADRs, previous year 292,620 ADRs ) were issued pursuant to the exercise of stock options under the ADR linked Employee Stock Option Plans. SCHEDULE 2: RESERVES & SURPLUS As at 31.03.2007 Rupees As at 31.03.2006 Rupees Securities Premium Account: As per last balance sheet 5,473,553,058 3,424,095,466 Add: Premium on exercise of stock options 53,131,795 46,799,927 Add: Premium on additional capital raised during the year - 2,002,657,665 TOTAL 5,526,684,853 5,473,553,058 REDIFF.COM INDIA LIMITED SCHEDULE FORMING PART OF BALANCE SHEET AS AT MARCH 31, 2007 SCHEDULE 3: FIXED ASSETS PARTICULARS GROSS BLOCK DEPRECIATION/ AMORTISATION NET BLOCK COST AS ADDITIONS DELETION COST AS AS AT FOR AS AT AS AT AS AT AT AT THE PERIOD DELETIONS 01.04.2006 31.03.2007 01.04.2006 31.03.2007 31.03.2007 31.03.2006 Rs. Rs. Rs. Rs. Rs. Rs. Rs. Rs. Rs. Rs. TANGIBLE ASSETS FURNITURE AND FITTINGS 18,047,872 377,430 605,239 17,820 063 10,435,355 1,944,116 605,239 11,774,232 6,045,831 7,612,517 COMPUTERS 493,436,978 223,510,242 4,308,342 712,638,878 307,168,910 118,873,255 4,140,502 421,901,663 290,737,215 186,268,069 OFFICE EQUIPMENTS 12,586,928 1,064,104 495,807 13,155,725 6,340,112 1,348,250 239,675 7,448,687 5,706,538 6,246,816 VEHICLES 11,809,537 6,242,048 4,733,165 13,318,420 3,734,015 1,647,806 2,311,012 3,070,810 10,247,610 8,075,522 LEASE HOLD IMPROVEMENTS 12,189,342 514,971 - 12,704,313 8,403,351 1,070,427 - 9,473,778 3,230,535 3,785,991 INTANGIBLE ASSETS: SOFTWARE CAPITALISATION 30,142,314 26,591,624 - 56,733,938 16,630,831 17,222,537 - 33,853,368 22,880,570 13,511,483 TOTAL 578,212,971 258,300,419 10,142,553 826,370,837 352,712,574 142,106,391 7,296,428 487,522,537 338,848,300 225,500,397 PREVIOUS YEAR 393,895,540 193,697,909 9,380,478 578,212,971 293,879,879 65,607,312 6,774,617 352,712,574 225,500,397 - REDIFF.COM INDIA LIMITED SCHEDULES FORMING PART OF BALANCE SHEET AS AT MARCH 31, 2007 SCHEDULE 4 : Investments ( at cost less provision for diminuition in value ) As at 31.03.2007 Rupees As at 31.03.2006 Rupees Long Term Investments (Unquoted, Fully paid up) In wholly owned subsidiary companies Rediff Holdings Inc., U.S.A. 1,134,483,000 1,134,483,000 11,066,667 Equity shares of USD 0.0001 per share Less : Provision for dimunition in value (310,183,629 ) (310,183,629 ) (Refer note B 9 in Schedule 14) 824,299,371 824,299,371 Value Communications Corporation, U.S.A . 340,609,949 340,609,949 12,000,000 Equity shares of no par value Less : Provision for dimunition in value (340,609,949 ) (340,609,949 ) - - Trade Investment Tachyon Technologies Limited 8,739 (Previous year Nil) Equity shares of Rs. 10 each 25,700,000 - Apna Loan.com India Private Limited 500 (Previous year 3,219,115) equity shares of Re.1 each 7,427 47,815,800 Traveljini.com Limited 88,350 (Previous year 88,350) equity shares of Rs. 10 each 60,300,253 60,300,253 Bill Junction Payments Limited 587,500 (Previous year 587,500) equity shares of Rs. 10 each 50,252,136 50,252,136 136,259,816 158,368,189 Less : Provision for dimunition in value (110,559,816 ) (158,368,189 ) TOTAL 849,999,371 824,299,371 SCHEDULE 5 : SUNDRY DEBTORS As at 31.03.2007 Rupees As at 31.03.2006 Rupees Sundry debtors (unsecured) : Outstanding over six months 136,640,864 75,006,374 Others 376,164,036 203,414,506 512,804,900 278,420,880 Less : Provision for doubtful debts (111,231,488 ) (75,006,374 ) TOTAL 401,573,412 203,414,506 Note : Considered good 401,573,412 203,414,506 Considered doubtful 111,231,488 75,006,374 512,804,900 278,420,880 REDIFF.COM INDIA LIMITED SCHEDULES FORMING PART OF BALANCE SHEET AS AT MARCH 31, 2007 SCHEDULE 6 : CASH AND BANK BALANCES As at 31.03.2007 Rupees As at 31.03.2006 Rupees Cash on hand 56,870 12,451 Bank balances : With Scheduled Banks : In current accounts 39,628,116 44,548,163 In deposit accounts 2,223,617,531 2,286,816,672 2,263,245,647 2,331,364,835 With others : Wells Fargo, Arizona, U.S.A. (Formerly Norwest Bank) In current account 446,380 456,825 (maximum amount outstanding at any time during the year Rs. 471,879 Previous year Rs. 460,307) Citibank, Jersey In deposit account - 4,969,098 (maximum amount outstanding at any time during the year Rs.5,134,714 , Previous year Rs.45,948,917) 446,380 5,425,923 TOTAL 2,263,748,897 2,336,803,209 REDIFF.COM INDIA LIMITED SCHEDULES FORMING PART OF BALANCE SHEET AS AT MARCH 31, 2007 SCHEDULE 7 : LOANS AND ADVANCES (UNSECURED AND CONSIDERED GOOD) As at 31.03.2007 Rupees As at 31.03.2006 Rupees Due from subsidiary companies 53,517,807 50,086,501 Advances recoverable in cash or in kind or for value to be received - deposits for premises 31,445,963 24,687,063 - others 41,324,102 24,362,873 Interest acccrued on fixed deposits 12,550,752 21,759,466 Tax deducted at source (net of provision) 64,364,707 22,830,553 TOTAL 203,203,331 143,726,456 Due from subsidiary companies comprise of the following : (a) Rs. 49,894,025 (Previous year Rs. 46,921,556) due from India Abroad Publications, Inc. (b) Rs.1,658,132 (Previous year Rs. 1,631,075) due from Value Communications Corporation. (c) Rs. 81,811 (Previous year Rs.80,476 ) due from Rediff Holdings, Inc. (d) Rs.1,883,839 (Previous year Rs.1,453,394 ) due from Rediff.Com, Inc. REDIFF.COM INDIA LIMITED SCHEDULES FORMING PART OF BALANCE SHEET AS AT MARCH 31, 2007 SCHEDULE 8 : CURRENT LIABILITIES As at 31.03.2007 Rupees As at 31.03.2006 Rupees Sundry Creditors - Other than small scale industrial undertakings. 218,332,410 197,219,438 Other liabilities 42,587,816 17,261,541 Deferred Income 44,372,513 26,582,476 Due to subsidiary companies 83,891,559 74,490,491 TOTAL 389,184,298 315,553,946 SCHEDULE 9 : PROVISIONS As at 31.03.2007 Rupees As at 31.03.2006 Rupees Gratuity 10,489,838 4,714,320 Leave encashment 18,624,228 7,424,102 Income tax (net of advance tax) 453,050 1,602,115 Wealth tax (net of advance tax) 129,396 69,396 TOTAL 29,696,512 13,809,933 REDIFF.COM INDIA LIMITED SCHEDULES FORMING PART OF PROFIT LOSS ACCOUNT FOR THE YEAR ENDED MARCH 31, 2007 SCHEDULE10 : OPERATING REVENUE 2006-07 Rupees 2005-06 Rupees 1. Online Advertising - Advertising 733,611,709 371,810,914 - Website design - 5,502,500 733,611,709 377,313,414 2. Fee based services 207,830,387 162,834,499 TOTAL 941,442,096 540,147,913 SCHEDULE11 : OTHER INCOME 2006-07 Rupees 2005-06 Rupees 1. Interest on fixed deposits with banks 168,502,709 54,231,603 (Tax deducted at source Rs. 26,806,279 Previous year Rs. 3,792,692) 2. Profit on sale of long term investments 5,149,784 - 3. Miscellaneous income 192,005 99,895 4. Foreign exchange gain (net) 2,084,417 - TOTAL 175,928,915 54,331,498 SCHEDULE12 : PERSONNEL COST 2006-07 Rupees 2005-06 Rupees Salaries and allowances 195,657,591 116,573,696 Employee Stock-based compensation cost 27,543,441 - Retainers expenses 3,921,505 5,911,505 Contribution to provident and other funds 7,546,611 5,479,140 Gratuity 6,863,797 1,521,168 Staff welfare 4,038,524 3,766,388 TOTAL 245,571,469 133,251,897 SCHEDULE13: ADMINISTRATIVE SELLING AND OTHER EXPENSES 2006-07 Rupees 2005-06 Rupees Content costs 9,206,520 8,139,486 Merchandizing - direct costs 14,052,426 14,645,022 Subscription and SMS based costs 26,843,110 23,172,985 Bandwidth expenses 73,086,074 49,440,113 Software & product development expenses 57,014,177 29,542,537 Advertising, business promotion and market research expenses 110,801,039 37,130,561 Rent 24,305,429 18,184,705 Rates and Taxes 13,251,268 11,888,785 Electricity 4,437,628 4,021,572 Insurance 2,421,635 2,179,176 Travelling and conveyance expenses 18,279,429 8,142,237 Telecommunication charges 6,376,193 6,619,088 Repairs and maintenance - fixed assets and others 13,172,971 11,277,926 Legal & professional charges 20,707,361 23,069,927 Domain registration charges 10,060,764 6,511,049 Provision for doubtful debts 36,225,114 14,909,600 Loss on sale of fixed assets (net) 775,305 1,114,046 Foreign exchange loss (net) - 43,857,210 Bank commission 4,750,179 3,840,555 Miscellaneous expenses 26,949,893 20,030,848 TOTAL 472,716,515 337,717,428 REDIFF.COM INDIA LIMITED Cash Flow Statement for the year ended March 31, 2007 2006-07 Rupees 2005-06 Rupees Cash flows from operating activities Net Profit after taxes 252,815,995 55,047,068 Adjustments for: Provision for current and fringe benefit taxes 4,056,571 2,811,636 Wealth tax 104,070 44,070 Depreciation and amortization 142,106,391 65,607,312 Employee stock option expenses 27,543,441 - Interest income (168,502,709 ) (54,231,603 ) Provision for doubtful debts 36,225,114 14,909,600 Profit on sale of Investment (5,149,784 ) - Miscellaneous item written back (78,150 ) Loss on sale of property, plant and equipment 775,305 1,114,046 Foreign exchange gain (2,084,417 ) (9,833,176 ) Operating Profit before working capital changes 287,811,827 75,468,953 Changes in working capital: Sundry debtors (234,384,020 ) (113,815,106 ) Loans and advances (71,366,403 ) (24,779,264 ) Trade payable and other liabilities 90,605,997 80,424,241 Cash generated from operating activities 72,667,401 17,298,824 Taxes Paid (including Fringe Benefit Taxes) (484,476 ) (13,695,391 ) Net cash generated from operating activities 72,182,925 3,603,433 Cash flows from investing activities Payments to acquire fixed assets (330,378,618 ) (203,013,091 ) Proceeds from sale of property, plant and equipment 2,070,821 1,491,816 Proceeds fromsale of investments 5,149,784 - Fixed deposit with Banks (2,178,571,405 ) - Payments for purchase of investment (25,700,000 ) - Interest Income Received 177,711,423 34,208,845 Net cash used in investing activities (2,349,717,996 ) (167,312,430 ) Cash flows from financing activities Net proceeds from issue of equity shares 25,909,354 2,085,080,525 Net cash provided by financing activities 25,909,354 2,085,080,525 Net (decrease) / increase in cash and cash equivalents (2,251,625,717 ) 1,921,371,528 Cash and cash equivalents at the beginning of the year 2,336,803,209 405,598,505 Cash and cash equivalents at the end of the year 85,177,492 2,326,970,033 Note : Cash & Cash Equivalents include 2006-07 Rupees 2005-06 Rupees Cash on hand 56,870 12,451 Bank balances in current accounts 39,628,116 44,548,163 Fixed deposits with banks (maturity less than 3 months) 45,492,506 2,292,242,595 Foreign exchange loss - (9,833,176 ) Total cash and cash equivalents as restated 85,177,492 2,326,970,033 Significant Accounting Policies and Notes to Accounts - Refer Schedule 14 As per our attached report of even date. For Deloitte Haskins & Sells For and on behalf of the board Chartered Accountants Sd/- Sd/- Sd/- Sd/- P.R. Ramesh A. Balakrishnan Sunil Phatarphekar Jyoti Dialani Partner Chairman
